Citation Nr: 0936050	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic kidney 
disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served in the National Guard from January 1984 to 
April 1999, during which time he served on active duty from 
June 11, 1984, to August 11, 1984, and from September 9, 
1985, to October 19, 1985.  In addition, he had active duty 
for training (ACDUTRA) from March 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2005.  In May 2008, the case was remanded for 
additional development.


FINDING OF FACT

A chronic kidney disability was first manifested in 
approximately January 1985, and did not increase in severity 
during a subsequent period of active duty from September to 
October 1985, or during a period of ACDUTRA from March 1994 
to March 1995.


CONCLUSION OF LAW

A chronic kidney disability was not incurred in or aggravated 
by active duty, or ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in January 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  Information regarding ratings and 
effective dates was provided in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in the May 2006 statement of the 
case.  Thus, the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records have been obtained.  In June 2009, the RO 
made a formal finding that treatment records pertaining to 
the period from June to August 1984 were not available from 
the service department.  In June 2009, a Transition Advice 
Officer wrote, on behalf of the National Guard office, that 
copies of service treatment records were included, but that 
she did not believe they were a complete copy of his file.  
However, included in the service treatment records received 
earlier, in May 2005, were records pertaining to the June to 
August 1984 period of service.  Specifically, on June 30, 
1984, it was noted that his records had been screened and no 
follow-up was needed, and on August 1, 1984, he was seen with 
an ingrown toenail.  Neither copies of these records nor the 
other original outpatient service treatment records received 
at that time were included in the records received in June 
2009; the copies of records received in June 2009 consisted 
of periodic examination reports and reports of health care 
mentioned in duty status reports.  Thus, all available 
records pertaining to the period of service from June 11, 
1984 to August 11, 1984, were previously received, and no 
further records are available.  All private and VA treatment 
records identified by the Veteran have been obtained as well.  
A VA nexus opinion is not warranted because, as discussed 
below, there is no competent evidence indicating that a 
kidney condition occurred in service or increased in severity 
during service, or a competent indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran served in the National Guard from January 1984 to 
April 1999, during which time he served on active duty from 
June 11, 1984, to August 11, 1984, and from September 9, 
1985, to October 19, 1985.  In addition, he had active duty 
for training (ACDUTRA) from March 1994 to March 1995.  He was 
discharged in April 1999 because he was found to be medically 
unfit for retention, due to his chronic kidney disease.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 
C.F.R. § 3.6(c), 3.303.  In a decision as to service 
connection based on a period of ACDUTRA, the primary 
distinction is that the presumptive provisions in the law, 
which require active service, do not apply to ACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As to 
inactive duty training (INACDUTRA), service connection may be 
granted only for disability resulting from injury incurred in 
or aggravated while performing INACDUTRA, and not for 
disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), (d), 3.303.  Because the Veteran's 
condition is a disease, rather than injury in order for 
service connection, it must have been incurred or aggravated 
during a period of active duty or ACDUTRA.  

To establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran's enlistment 
examination in December 1983 was normal. During his first 
period of active duty, in August 1984, he had an ingrown 
toenail.  By the time of an examination in May 1985, he had a 
scar from renal surgery.  It was noted that albuminuria had 
been found on an examination which led to a diagnosis of 
reflux due to a ureter problem.  Surgery had been performed 
in Spencer Municipal Hospital by Dr. W. Mendenhall in 
February 1985, and at the present time, he had no sequelae.  

On an examination in July 1991, however, he had albuminuria 
of 300+, which was noted to be severe, and follow-up with his 
civilian doctor was advised.  In January 1994, it was noted 
that this level of albuminuria was normal for him.  

In July 1997, T. Mitchell, M.D., wrote that the Veteran had 
undergone a ureteroneocystostomy in 1985 which had been 
necessitated by some ongoing active kidney problems which 
left him with slightly elevated BUN and creatinine levels.  
He appeared to have an ongoing chronic condition with no 
worsening values, and it seemed to be a stable medical 
condition.  

In October 1997, a nephrology consult was obtained from L. 
Oei, M.D., regarding the Veteran's diminished kidney function 
and proteinuria.  An ultrasound disclosed left 
hydronephrosis, portal hydronephrosis in the right kidney, 
and poor internal architecture on the right, with chronic 
renal disease to be considered.  Later that month, the 
impression was chronic renal failure with bilateral 
hydronephrosis and unilateral small left kidney, atrophic 
left kidney, and hypertension.    

W. Mendenhall, M.D., wrote, in January 2000, that he had seen 
the Veteran in January 1985 when he had been trying to get 
into the Air Force.  At that time he had proteinuria.  
Further investigation disclosed bilateral ureteral reflux 
with renal scarring, and he underwent bilateral 
reimplantation in February 1985.  A follow-up intravenous 
pyelogram in May 1985 showed no evidence of obstruction with 
prompt function with good draining.  There was chronic 
parenchymal thinning.  He showed persistent proteinuria 
without evidence of infection.  Following a January 1986 
follow-up, Dr. Mendenhall concluded that it appeared that he 
had chronic pyelonephritis secondary to reflux.  Ureteral 
reimplantation had stabilized the reflux, but he had some 
progressive renal insufficiency.  In November 1986 the 
Veteran was noted to have moved to another state, and had 
been directed to see a urologist in his new location.   

C. Shadur, M.D., wrote, in July 2004, that the Veteran had 
focal segmental glomerulosclerosis on the basis of previous 
obstructive uropathy.  As a result, he had conditions 
including progressive renal insufficiency.  Dr. Shadur stated 
that his history related to his military service.  He said 
the Veteran was inducted into the  military in January 1984, 
and, at that time, his urinalysis was unremarkable.  It was 
only later in the military that he was discovered to have 
urinary sediment abnormalities, leading to a diagnosis of 
kidney disease. He functioned for the next 14 years in the 
military without difficulty.  Dr. Shadur felt that the kidney 
disease was probably present at the time he entered into the 
military although not clinically evident as it was a 
hereditary condition.  He felt that the time in the military 
was associated with worsening of his renal disease, which, 
after 14 years, led to his discharge.  

Records dated from October 1997 to December 2005 show the 
Veteran's follow up for renal disease by Dr. Oei and other 
physicians in his practice group, known as Renal Associates.  
In December 2005, he was noted to have chronic renal failure 
and progressive decline in kidney function, secondary to 
focal segmental glomerulosclerosis (FSGS).  At this time, it 
was noted that the Veteran had had a urethrotomy in 1994 by 
Dr. Mendenhall, and urethral dilation by Dr. Mendenhall in 
1995.  The Veteran was on ACDUTRA from March 1994 to March 
1995.  However, a review of Dr. Oei's records shows that this 
history was first mentioned in 2004; prior to that, it was 
reported that Dr. Mendenhall's surgery had taken place in 
1985, which is consistent with the history as reported by the 
Veteran on his periodic National Guard examinations.  
Moreover, Dr. Mendenhall himself stated that he had performed 
the surgery in 1985, and that the Veteran had subsequently 
moved away.  His office informed VA in January 2006 that they 
had not seen the Veteran since the mid-1980's.  

The Veteran had active duty from June to August 1984, and 
from September to October 1985, and the evidence establishes 
that a kidney condition was initially manifest in 
approximately January 1985, between these two periods.  His 
condition was reported to be stable for several years after 
that.  

He was also on ACDUTRA for a year, from March 1994 to March 
1995.  His kidney condition had been diagnosed by this time, 
but the Court has held that the presumption of aggravation 
does not apply to periods of ACDUTRA.  In any event, the 
presumption of aggravation would not apply because there is 
no evidence that the Veteran's kidney condition increased in 
severity during this specific period, or that it was 
symptomatic during this period.  In this regard, although Dr. 
Shadur felt that the Veteran's service aggravated his 
condition, he spoke of a 14-year period of service.  While 
the Veteran was in the National Guard throughout that period, 
the three separate qualifying periods of ACDUTRA and active 
duty totaled less than 16 months, and Dr. Shadur did not 
specifically relate any aggravation to any of these periods.  
The evidence as a whole, including Dr. Shadur's records and 
letters, does not indicate any increase in severity during 
the relevant time periods.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a chronic 
kidney disability.  In reaching this determination, the Board 
is mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic kidney disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


